Citation Nr: 0809661	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  99-07 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	James B. Konieczny, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The evidence on file indicates that the veteran served on 
active duty for a total of over 24 years.  Service in Vietnam 
is indicated by the evidence of record.  
The veteran retired in March 1980.  He died in July 1998.  
The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina. 

Procedural history

In the January 1999 rating decision, service connection was 
denied for service connection for the cause of the veteran's 
death.  The appellant perfected an appeal of that denial.

In May 1999 and August 2000, the appellant presented oral 
testimony at hearings held at the RO before a Hearing Officer 
and the undersigned Veterans Law Judge, respectively.  
Transcripts of these hearings have been associated with the 
veteran's claims file.

In June 2001, the Board denied the appellant's claim.  In 
June 2002, the United States Court of Appeals for Veterans 
Claims (the Court) vacated the Board's decision and remanded 
this case to the Board, based on a June 2002 Joint Motion For 
Remand.  In essence, the Joint Motion concluded that all of 
the pertinent of evidence of record had not been obtained 
because an attempt had not been made to obtain all of the 
veteran's treatment records from Womack Army Community 
Hospital (ACH) covering the period from 1980 to 1993.  

In September 2003 and April 2007, the Board remanded this 
claim to the RO for further development.  In November 2007, a 
supplemental statement of the case (SSOC) was issued by the 
RO which continued the previous denial of the claim.  The 
case is once again before the Board.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action on her part is required.

Issue not on appeal

In a June 2006 decision, the Committee on Waivers and 
Compromises of the Debt Management Center at the VA RO in 
Philadelphia, Pennsylvania denied a waiver of overpayment of 
death pension benefits in the amount of $12,805.00.  The 
appellant filed a timely Notice of Disagreement (NOD) as to 
that denial.  In a December 2006 decision, the Committee 
granted a full waiver of the 12,805.00 debt.  Therefore, the 
benefit sought on appeal was granted, and the matter is not 
in appellate status.  


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must again be remanded for further evidentiary 
development.

In its September 2003 and April 2007 remands, the Board 
directed the RO to obtain all of the veteran's treatment 
records from Womack ACH for the period from 1980 to 1993.  
Although the RO obtained all inpatient hospitalization 
records from Womack ACH for that time period, National 
Personnel Records Center (NPRC) responses in November 2004, 
February 2005, and again in August 2007 reflect that the RO 
limited its request to inpatient hospitalization records.  

The RO failed to comply with the directives of the Board's 
September 2003 and April 2007 remands.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].  Outpatient 
treatment records from Womack ACH must be obtained.    

Accordingly, this case is REMANDED for the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should attempt to obtain all 
outpatient treatment records from Womack 
ACH regarding treatment of the veteran as 
a military retiree from 1980 to 1993.  
Because the NPRC will only process a 
request for a one-year period of records 
at a time, VBA should make separate 
requests for records for each applicable 
individual year from 1980 to 1993.  If 
additional information from the appellant 
is needed to facilitate a search for such 
records, VBA should request such 
information from the appellant through 
her counsel.  All efforts to obtain such 
records should be documented in the 
claims folder.  Any such records so 
obtained should be associated with the 
claims folder.  If no records are found, 
VBA should inform the appellant and her 
counsel of its efforts to obtain such 
records.

2.  If it is deemed necessary by the 
evidence then of record, and after 
undertaking any additional development it 
deems necessary, VBA should readjudicate 
the appellant's claim.  If the decision 
remains unfavorable to the appellant, a 
supplemental statement of the case (SSOC) 
should be prepared.  The appellant and 
her counsel should be provided with the 
SSOC and an appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



